Citation Nr: 0825980	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In a March 2008 decision, the Board determined that new and 
material evidence had been received to reopen the previously-
denied claim of service connection for bilateral hearing 
loss.  The Board remanded the underlying claim of service 
connection for bilateral hearing loss, as well as the claim 
of service connection for tinnitus, to the RO for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current bilateral hearing loss and tinnitus were not present 
during his active service or for many years thereafter and 
his current hearing loss and tinnitus are not causally 
related to his active service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in August 2005.  
This letter addressed all three notice elements delineated in 
the revised 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the AOJ.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in March 2006, 
the RO sent the veteran a letter for the express purpose of 
notifying the veteran of the additional elements imposed by 
the Court in Dingess.  The RO then reconsidered the veteran's 
claim.  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The veteran has 
also been afforded a VA medical examination in connection 
with his claims.  The Board finds that the report of this 
examination provides the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at a March 
1972 medical examination to determine his fitness for 
airborne training, his ears were normal on clinical 
evaluation.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

In July 1973, the veteran sought treatment for a left ear 
infection.  He also complained that his sinuses were painful.  
Examination showed that the ear drum was inflamed.  The 
diagnosis was otitis media with sinusitis.  The following 
week, the veteran again complained of left ear trouble.  He 
stated that he had had decreased hearing in the left ear for 
the past one and one half weeks.  Examination showed chronic 
exudate covering the left tympanic membrane.  The right 
tympanic membrane was clear.  The impression was otitis.  

The remaining service medical record are negative for 
complaints or findings of hearing loss.  The service medical 
records are entirely silent for any mention of tinnitus.  

At his October 1973 military separation medical examination, 
the veteran's ears were normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In October 1973, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a bilateral ear condition.  

In connection with his claim, the veteran underwent VA 
medical examination in December 1973 at which he claimed that 
he had had hearing loss for the past nine months, since 
having an ear infection in service.  He also claimed that his 
ear was painful even though there was no draining or signs of 
infection.  The veteran indicated that it was his opinion 
that his in-service ear infection caused hearing loss.  On 
examination, the tympanic membranes were intact bilaterally.  
The canals were within normal limits and no other 
abnormalities were observed.  Both the Webber and Rinne tests 
were normal.  Audiometric testing showed puretone thresholds 
in the 20 to 30 decibel range.  However, the examiner noted 
that speech audiometry showed a 6 decibel loss in the right 
ear and a 14 decibel loss in the left ear.  The examiner 
indicated that these findings did not correspond to the pure 
tone findings and that the pure tones findings should be 
better than indicated.  The examiner concluded that the 
results of the audiometric examination were normal.  The 
diagnosis was normal ENT exam, normal hearing.  The 
examination report is entirely negative for complaints or 
findings of tinnitus.  

In a December 1973 rating decision, the RO denied service 
connection for hearing loss on the basis that the record 
showed that the veteran did not currently have hearing loss.  
The veteran was notified of the RO's decision and his 
appellate rights in a January 1974 letter, but he did not 
appeal.  

In July 2000, the veteran again submitted an application for 
VA compensation benefits, seeking service connection for 
multiple disabilities.  His application, however, is silent 
for any mention of hearing loss or tinnitus, as is medical 
evidence received in support of the claim.  Indeed, these 
records include VA clinical records, dated from April 2001 to 
October 2001, which show that an ENT examination conducted in 
April 2001 was normal, with no complaints of hearing loss or 
tinnitus recorded.

In April 2002 and October 2003, the veteran again submitted 
additional claims of service connection for multiple 
disabilities.  Again, his claims are silent for any mention 
of hearing loss or tinnitus, as is evidence received in 
support of the claim.  Indeed, VA clinical records, dated 
from March 2002 to October 2003, show that at an annual 
physical in March 2002, ENT examination was normal.  The 
veteran apparently did not complain of hearing loss or 
tinnitus at any point during this period, as there are no 
notations of such in the records.  

In July 2005, the veteran sought reopening of his claim of 
service connection for hearing loss.  He also indicated that 
he had bilateral tinnitus.  The veteran contended that his 
current hearing difficulties were due to acoustic trauma from 
airplane noise, as he had served as a paratrooper in the 
military.  In a September 2005 statement, the veteran further 
claimed that he had experienced hearing loss and tinnitus 
since his service.  

In support of his claim, the veteran submitted VA clinical 
records showing that in September 2005, he sought treatment 
for worsening tinnitus in both ears and hearing loss.  He 
claimed that at his military discharge examination, he had 
been told that he had "a left broken ear drum."  He stated 
that for the next 10 years after service, he caught ear 
infections very easily.  Otoscopic examination was within 
normal limits, bilaterally.  The examiner indicated that 
right and left ear thresholds were "NOT in agreement with 
speech reception thresholds."  She noted that OAEs were 
present and robust in all frequencies tested and were "NOT 
in agreement with purported behavioral thresholds."  She 
explained that the presence of robust OAEs in both ears 
suggested that the veteran's hearing was no worse than 30 
decibels at those frequencies tested.  Speech discrimination 
testing resulted in scores of 88 percent at 50 decibels on 
the right and 96 percent at 50 decibels on the left.  She 
noted that if the hearing thresholds were actually as the 
veteran volunteered, then his speech discrimination would 
have presented at exactly his threshold of hearing and his 
expected scores would be no better than zero percent in 
either ear.  Based on these inconsistencies, she recommended 
an additional audiology workup with a different audiologist.  

The veteran thereafter underwent VA medical examination in 
October 2005, at which he reported exposure to loud noise in 
the military from aircrafts.  He also reported that he had a 
marksman badge for the M-16 rifle.  He denied post-service 
occupational noise exposure and indicated that he wore 
hearing protection when participating in recreational 
activities involving loud noises.  

Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
65
70
LEFT
55
50
65
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  The 
examiner concluded that the veteran's puretone responses were 
supra-threshold responses, as pure tone and speech reception 
thresholds were not in agreement, his acoustic reflexes were 
present and within the normal range, and the veteran had 
undergone an OAE test in September 2005, which was normal in 
all frequencies.  The examiner indicated that this would 
suggest that the veteran's hearing was no worse than 30 
decibels at the frequencies tested.  The examiner stated that 
the veteran should only be rated on his word recognition 
scores, as his best volunteered puretone responses were not 
reliable.  The examiner further concluded that the veteran's 
hearing loss and tinnitus were not caused by or a result of 
his active service.  He explained that the reason for this is 
that the veteran's separation audiogram denoted normal 
hearing acuity with no complaints of tinnitus.  The 
audiologist further noted that an audiogram conducted in 
December 1973 was also in the normal range.  

The veteran thereafter submitted several internet articles 
noting that hearing loss and tinnitus could be caused by 
exposure to acoustic trauma.

In February 2007, the veteran submitted the results of an 
uninterpreted audiogram from a private hearing aid company.  
Although the results are uninterpreted, they appear to show 
puretone thresholds ranging from 35 to 55 decibels, 
bilaterally, from 250 to 4,000 hertz.  The audiologist 
indicated that the probable cause for the veteran's hearing 
loss was noise induced.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.


Analysis

The veteran seeks service connection for bilateral hearing 
loss, which he argues is a result of noise exposure during 
active service.  Further, the veteran now claims that he 
first began to experience hearing loss and tinnitus in 
service and that such conditions have been present since that 
time.

As set forth above, however, the veteran's service medical 
records contain no indication of either a hearing loss 
disability or tinnitus during active service.  Although the 
veteran reported subjective hearing loss in July 1973 in the 
course of treatment for an ear infection, subsequent service 
medical records are negative for complaints or findings of 
hearing loss or of tinnitus.  More significantly, at his 
October 1973 military separation medical examination, the 
veteran's ears were normal on clinical evaluation and an 
audiogram showed normal hearing acuity.  

The Board further notes that the post-service record on 
appeal is entirely silent for any clinical evidence of 
hearing loss or any mention tinnitus for more than three 
decades after the veteran's separation from service.  For 
example, a VA medical examination conducted in December 1973 
showed a normal ENT exam and normal hearing acuity.  
Significantly, the examination report is entirely negative 
for complaints or findings of tinnitus.  

The Board also finds it significant that when the veteran 
thereafter submitted multiple claims for VA compensation 
benefits July 2000, April 2002 and October 2003, he made no 
reference to any complaint of hearing loss or tinnitus.  
Moreover, medical evidence compiled in connection with these 
claims is entirely negative for complaints or findings of 
hearing loss or tinnitus.  In fact, ENT examinations 
conducted in April 2001 and March 2002 were normal.  

The Board observes that the first clinical evidence of 
hearing loss or tinnitus is in 2005, approximately thirty-
three years after the veteran's separation from service.  

Based on the evidence set forth above, the Board finds that 
neither a hearing loss disability nor tinnitus was present in 
service or for many years thereafter.  Although the veteran 
now claims that he has experienced hearing loss and tinnitus 
on a continuous basis since service, the record does not 
support his contentions in this regard.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  

In this case, the absence of medical evidence in service and 
for 33 years thereafter constitutes negative evidence against 
the claim because it tends to disprove the claim that hearing 
loss and tinnitus are the result of acoustic trauma injuries 
sustained in service which in turn resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hearing loss and tinnitus between the veteran's 
military service and the evidence showing hearing loss and 
tinnitus in 2005 is itself evidence which tends to show that 
such conditions did not have their onset in service or for 
many years thereafter and are not the result of acoustic 
trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the absence of evidence of treatment for 
hearing loss and tinnitus for 33 years after service, the 
Board notes that the record also contains clinical evidence 
which contradicts the veteran's recollections of continuous 
hearing loss and tinnitus in service and thereafter.  For 
example, the Board notes that ENT and/or audiograms 
examinations conducted in October 1973, December 1973, April 
2001, and March 2002 all were normal with respect to the 
veteran's ears and/or his hearing acuity.  

The Board finds that the contemporaneous records are entitled 
to more probative weight than the assertions of the veteran, 
particularly as they were made in the context of a claim for 
monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  In that regard, the Board further observes that 
the record on appeal shows a long history of apparent symptom 
magnification, which raises serious doubts about the 
veteran's credibility as well as the how much, if any, 
reliance may be placed on the information provided to the 
medical professionals who examined him.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) ("The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.").

Despite the fact that the service medical records are 
negative for findings of a hearing loss disability or 
tinnitus, and despite the fact that the post-service medical 
records are negative for notations of hearing loss or 
tinnitus for decades thereafter, the Board notes that service 
connection may nonetheless be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992). 

In this case, however, the record contains no probative 
evidence that the veteran's current hearing loss and tinnitus 
are causally related his active service or any incident 
therein, including exposure to acoustic trauma.  In fact, in 
October 2005, a VA examiner concluded, after examining the 
veteran and reviewing his claims folder, that the veteran's 
hearing loss and tinnitus were not related to his active 
service.  

It is noted that the examiner provided a rationale for this 
unqualified decision, noting that the veteran's hearing 
acuity had been normal at the time of his separation from 
service and shortly thereafter, as evidenced by audiograms.  
The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the veteran, as 
well as a full review of the claims folder, including the 
veteran's service medical records and contentions.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).

The Board notes that there is no other probative evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma.  Questions of his 
credibility notwithstanding, as the record does not establish 
that he possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his opinion is not probative.  

Similarly, the Board has considered the February 2007 
audiogram in which the examiner noted that the "probable 
cause for hearing loss is noise-induced."  This opinion, 
however, is of limited probative value as it contains no 
indication that it was noise exposure during the veteran's 
two-year period of service which caused his hearing loss, as 
opposed to post-service noise exposure.  Additionally, the 
Board notes that the probative value of this opinion is 
further reduced as the examiner did not have the benefit of a 
review of the veteran's claims folder.  Cf. Grover v. West, 
12 Vet. App. 109, 112 (1999) (holding that a post-service 
reference to injuries sustained in service, without a review 
of the service medical records to actually verify this, is to 
be given little to no weight); see also Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) 
(where the examiner relies on history as related by veteran, 
the diagnoses can be no better than the facts alleged by 
veteran).

Here, the Board notes that it has considered the veteran's 
statements in a clinical setting that he was exposed to 
acoustic trauma during service only.  He specifically denied 
post-service occupational noise exposure and claims that he 
wore hearing protection during recreational pursuits 
involving potentially hazardous noise.  Again, however, the 
Board finds the veteran's credibility to be lacking.  For 
example, the Board notes that the record on appeal shows that 
the veteran's post-service occupations have included working 
in a body shop, as a mechanic, and as an industrial welder, 
all environments which are typically quite noisy.  Thus, the 
Board assigns little credibility to the veteran's report that 
he had had no post-service noise exposure.  

The Board has also considered the information obtained by the 
veteran from the internet noting that hearing loss and 
tinnitus can be caused by exposure to acoustic trauma, such 
as from airplanes.  This internet evidence mentions no link 
between the veteran's hearing loss and tinnitus and his 
active service.  Rather, this evidence simply provides 
speculative generic statements and does not pertain 
specifically to the veteran's case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  For these reasons, the Board 
assigns this evidence limited probative value.

In summary, the Board finds that the most probative evidence 
shows that the veteran's hearing loss disability and tinnitus 
were not present during active service or for many years 
thereafter nor are they causally related to his active 
service or any incident therein, including exposure to 
acoustic trauma.  Thus, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and tinnitus 
and the claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


